 



Exhibit 10.6

STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of      , 20
      between ENCORE MEDICAL CORPORATION, a Delaware corporation (the
“Company”), and     (“Optionee”).

     WHEREAS, Optionee has agreed to serve as a Director of the Company;

     WHEREAS, the Company has established the 2000 Non-Employee Directors Stock
Option Plan (the “Plan”); and

     WHEREAS, in view of the foregoing, Company desires to grant to Optionee an
option to purchase shares of Company’s Common Stock, par value $0.001, (the
“Stock”).

     NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Optionee,
intending legally to be bound, hereby agree as follows:

     1. Grant of Option and Vesting. Company hereby grants to Optionee an option
to purchase an aggregate total of       (     ) shares of Stock upon the terms
and conditions hereinafter set forth. Such option shall vest on     , 200      ,
provided that Optionee is still a Director of the Company as of such date.

     2. Term of Option.

          (a) The Optionee may exercise any vested option and purchase shares of
Stock under the Agreement at any time on or after the date hereof. The option to
purchase shares of Stock under this Agreement shall terminate on      ,
20      .

          (b) In the event of the failure of Optionee timely to exercise his
option on or prior to      , 20     , or in the event of the failure of Optionee
to exercise his option with respect to all of the shares of Stock subject to the
option within such time period, such part or parts, or the whole, as the case
may be, of Optionee’s option shall, ipso facto, become null and void and shall
no longer be of or have any further force or effect.

     3. Purchase Price. The purchase price per share of Stock subject to the
option specified herein shall be    .

     4. Procedure for Exercise of Option. Subject to the provisions of Article
2, Optionee may exercise the option specified herein by complying with the
provisions of Article 5 of the Plan.

     5. Changes in the Company’s Capital Structure.

          (a) After a merger of one or more corporations into the Company,
Optionee shall, at no additional cost, be entitled upon exercise of such options
to receive (subject to any required action by stockholders) in lieu of the
number of shares as to which such option shall then be so exercisable, the
number and class of shares of stock or other securities to which such holder
would have been

 



--------------------------------------------------------------------------------



 



entitled pursuant to the terms of the agreement of merger if, immediately prior
to such merger, such holder had been the holder of record of a number of shares
of Stock equal to the number of shares as to which such option shall be so
exercised.

          (b) If the Company is merged into or consolidated with another
corporation under circumstances where the Company is not the surviving
corporation or where the Company will be a wholly owned subsidiary of another
corporation, or if the Company sells or otherwise disposes of all or
substantially all of its property or assets to another corporation while
unexercised, vested or unvested options remain outstanding under the Agreement,
then:

               (i) subject to the provisions of clause (ii) below, after the
effective date of such merger, consolidation, or sale, as the case may be,
Optionee shall be entitled, upon exercise of any vested option, to receive, in
lieu of shares of Stock, the number and class of shares of such stock, other
securities, cash, and other property or rights as the holders of shares of
Common Stock received pursuant to the terms of the merger, consolidation, or
sale and to which he would have been entitled if, immediately prior to such
merger, consolidation, or sale, he had been the holder of record of a number of
shares of Stock equal to the number of shares as to which such vested option
shall be so exercised; and

               (ii) all outstanding vested options may be canceled by the Board
of Directors of the Company as of the effective date of any such merger,
consolidation, or sale, provided that (x) written notice of such cancellation is
given to the Optionee not later than thirty (30) days prior to such effective
date and (y) the Optionee shall have the right to exercise any vested option in
full (without regard to any limitations set forth in or imposed pursuant to
Article 2 hereof) during the said thirty (30)-day period preceding the effective
date of such merger, consolidation, or sale.

          (c) Except as hereinbefore expressly provided, the issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Stock then subject to outstanding options.

     6. Investment Warranty. Optionee acknowledges and understands that, in
connection with the issuance of any shares of Stock to it pursuant to the
exercise of the option specified in this Agreement (such shares hereinafter in
this Article 6 referred to as the “Shares”):

          (a) He has been fully informed as to the circumstances under which he
is permitted to take and required to hold the Shares pursuant to the
requirements of the Securities Act of 1933, as amended (the “Act”), and any
applicable state securities or Blue Sky law;

          (b) Rule 144 under the Act may not be available and, even if it is
available, Company will not be required to supply him with any information
necessary to enable him to make sales of the Shares pursuant to Rule 144 under
the Act (assuming such Rule is applicable and is otherwise available to him with
respect to the Shares), but Company may make publicly available such adequate
current public information with respect to Company as is required by Rule 144
under the Act.

- 2 -



--------------------------------------------------------------------------------



 



     7. No Rights as Stockholder. The option specified in this Agreement shall
not, in and of itself, entitle Optionee to any rights as a stockholder of
Company including, without limitation, the right to receive dividends or other
distributions of any kind, the right to vote or otherwise act at any annual or
special meeting of Stockholders of Company, the right to receive notice of any
corporate action (except as otherwise specified in Article 5 hereof) and the
right to exercise any preemptive rights.

     8. Expenses. All expenses incurred by or on behalf of either party hereto
in connection with the authorization, preparation, execution and consummation of
this Agreement, the option specified herein and the possible purchase of the
shares of Stock subject to the option, including, without limitation of the
generality of the foregoing, all fees and expenses of representatives, counsel
and accountants employed by either such party, shall be borne solely and
entirely by the party who or which has incurred the same.

     9. Warranties of Company. Company hereby represents and warrants as
follows:

          (a) The Board of Directors of Company has authorized the execution and
delivery of this Agreement by the officers of Company executing same;

          (b) The Board of Directors of Company has reserved for issuance,
during the period the option specified herein is exercisable, such number of
shares of Stock of Company as shall be necessary for full exercise of the option
specified in this Agreement and shall take such steps as are necessary to cause
there to be authorized shares available for the issuance of the Stock in the
event that the option is exercised; and

          (c) Any shares of Stock of Company issued and delivered pursuant to
the exercise of the option specified herein shall be validly issued, fully paid
and non assessable.

     10. Miscellaneous.

          (a) All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered or
sent by registered or certified mail, return receipt requested, first class
postage prepaid, as follows:

             

    (1 )   If to Company, to:
 
           

          Encore Medical Corporation

          Attn.: Harry L. Zimmerman, Executive Vice President –

          General Counsel

          9800 Metric Boulevard

          Austin, Texas 78758
 
           

    (2 )   If to Optionee, to:
 
           

         

--------------------------------------------------------------------------------

 

         

--------------------------------------------------------------------------------

 

         

--------------------------------------------------------------------------------

 

- 3 -



--------------------------------------------------------------------------------



 



or to such other address as either such party may designate in accordance with
this Section 10(a).

          (b) This Agreement shall be binding upon the parties hereto and their
respective successors and assigns.

          (c) The provisions of this Agreement are not intended to be (and shall
not serve) for the benefit of any creditor (other than a party hereto in its or
his capacity as such) of, or any other person (other than a party hereto in its
or his capacity as such) to whom any debts, liabilities obligations are owed by
(or who otherwise has a claim against), either party hereto, and no such
creditor or other person shall obtain any right under any provision hereof or
shall by reason of any such provision make claims in respect of the aforesaid
debts, liabilities or obligations (or otherwise) against Company or the other
party hereto.

          (d) The Article and other headings in this Agreement are inserted
solely as a matter of convenience and for reference and are not a part of this
Agreement.

          (e) This Agreement supersedes all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. Neither this Agreement, nor any provision hereof, may be changed,
waived, discharged or terminated orally, but only by a statement in writing
signed by the party against which or whom the enforcement of such change,
waiver, discharge or termination is sought.

          (f) This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware.

          (g) The Company does not guarantee the Stock from loss or
depreciation.

          (h) All claims, disputes and other matters in question between the
parties to this Agreement, arising out of or relating to this Agreement or the
breach thereof, shall be decided by arbitration in accordance with the
Arbitration Rules of the American Arbitration Association then obtaining unless
the parties mutually agree otherwise. Notice of the demand for arbitration shall
be filed in writing with the other party to this Agreement and with the American
Arbitration Association. The demand shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The award rendered by
the arbitrators shall be final, and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof.

          (i) If any action is asserted or brought to enforce this Agreement,
the party or parties prevailing in any such action are entitled to
reimbursement, and shall be reimbursed by the non-prevailing party or parties
for all costs and expenses (including, without limitation, attorneys’ and
accounting fees and expenses) reasonably incurred by the prevailing party or
parties in asserting or bringing such action; provided, however, if such action
is asserted for monetary damages and if the party or parties asserting same are
only partially successful in asserting or bringing any such action, they shall
be entitled to reimbursement hereunder for their costs and expenses only in the
proportion

- 4 -



--------------------------------------------------------------------------------



 



that the amount awarded to such prevailing party bears to the total amount for
which any such action is brought or asserted.

          (j) The terms of this Agreement are also subject to the terms and
conditions of the Plan. Any conflict between the terms of this Agreement and the
Plan shall be resolved in favor of the specific terms of this Agreement, but in
the event that there is no specific language in this Agreement concerning any
specific provision, the terms and conditions of the Plan shall govern.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

              COMPANY:
 
            ENCORE MEDICAL CORPORATION,     a Delaware corporation
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Kenneth W. Davidson,

      Chief Executive Officer
 
            OPTIONEE:
 
           

--------------------------------------------------------------------------------

      NAME

- 5 -